Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 11/19/2020 has been entered.  Claims 1-15 are pending. Claims 1-20 are pending.  Claims 16-20 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a ”webpage provider configured to…” in claims 1, 3
a “user monitor configured to…” in claim 1,
a “content selector configured to…” in claims 1, 2, 3

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaland et al. (Chaland), US Patent Application Publication No. US 2015/0339006 A1.
	
As to independent claim 1, Chaland discloses a network server for providing a webpage through communication with a user terminal over a network, comprising:
a webpage provider configured to provide to the user terminal the webpage including a first region and a second region arranged in a first direction in response to a request from the user terminal, wherein the first region includes pieces of first content arranged in a second direction crossing the first direction, and the second region includes pieces of second content arranged in the second direction (paragraphs [0030]-[0032]: a GUI for a newsfeed of a profile comprised of a variety of components (regions) such as menu bar 106 (first region) and content display region 104 (second region), wherein the content display region 104 displays content in a vertical direction when a user of the profile requests for news feed displayed, wherein the content display region 104 displays content items in vertical direction in which the user can swipe up and down to see the content items, and menu bar 106 display different tab content in horizontal direction in which the user can swipe right to left for additional tab content (also see Figure 1K);
a user monitor configured to detect an action of the user terminal associated with at least one of the pieces of first content (paragraph [0046] and Figure 1K: the user can horizontal swipe through the menu bar 106); and
a content selector configured to search for pieces of third content related to the action of the user terminal associated with the at least one of the pieces of first content among the pieces of first content stored in a database, and to add the pieces of third content to the second region of the webpage (Figure 1H and paragraph [0043]: displaying a transition from a starting-point tab (the “News Feed” tab in Figure 1G) to the subsequent  tab (the “People” tab in Figure 1H).

As to dependent claim 2, Chaland discloses wherein the content selector is configured to replace one of the pieces of second content in the second region of the webpage with the third content (paragraph [0043] and Figures 1G-II).

As to dependent claim 3, Chaland discloses wherein: the webpage provider is configured to provide a part of the pieces of second content to the user terminal when a request signal in accordance with a user input to scroll the second region is received from the user terminal (paragraph [0043] and Figures 1G-II), and
the content selector is configured to include the third content in the part of the pieces of second content (paragraph [0043] and Figures 1G-II).

As to dependent claim 4, Chaland discloses wherein: each of the pieces of first content includes one or more items capable of being updated by the user terminal (paragraph [0060]), and
the action of the user terminal includes an update of the one or more items by the user terminal (paragraphs [0060]-[0061]).

As to dependent claim 5, Chaland discloses wherein the one or more items capable of being updated by the user terminal include a count value being changed in response to selection of the user terminal (paragraphs [0032], [0035] and Figures 1A, 1B).

As to dependent claim 6, Chaland discloses wherein the one or more items capable of being updated by the user terminal include a comment being generated by the user terminal (paragraphs [0032], [0035] and Figures 1A, 1B).

As to dependent claim 7, Chaland discloses wherein: the webpage further includes a third region arranged in the first direction together with the first and second regions (Figures 5A-5D: paragraphs [0072]-[0075]),
the first region extends in the second direction between the second region and the third region (Figures 5A-5D: paragraphs [0072]-[0075]), and
the second region is adjacent to the first region and extends in the second direction (Figures 5A-5D: paragraphs [0072]-[0075]).

As to dependent claim 8, Chaland discloses wherein: the webpage further includes a third region arranged in the first direction together with the first and second regions (Figures 5A-5D: paragraphs [0072]-[0075]),
the second region extends in the second direction between the first region and the third region (Figures 5A-5D: paragraphs [0072]-[0075]), and
the first region is adjacent to the second region and extends in the second direction (Figures 5A-5D: paragraphs [0072]-[0075]).

Claims 9-11 and 12-15 are method and device claims, respectively.  Claims 9-11 contain similar limitations of claims 1-3, respectively and claims 12-15 contain similar limitations of claims 1-4, respectively.  Therefore, claims 9-15 are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaland as applied to claims 1-15 above, and further in view of Walker et al. (Walker), US Patent Application Publication No. US 2009/0327275 A1.

As to dependent claim 16, Chaland, however, does not explicitly disclose wherein the first region is a main region including one or more sub-webpages and the second region is a banner region including advertising content, the one or more sub-webpages included in the main region and pieces of the advertising content included in the banner region are arranged in the same direction as each other, and the main region and the banner region are arranged with respect to each other in a different direction than a direction that the one or more sub-webpages included in the main region and the pieces of the advertising content included in the banner region are arranged.
In the same field of endeavor, Walker discloses providing automatic systems and methods for creating a web site based on an emerging subject, which is also a search keyword, by analyzing search activities or data of Internet users of a popular Internet search engine, and analysis of search activity data of the Internet search engine can also provide search keywords that are most related to the emerging subject, and Internet sites with content relevant to the emerging subject (Abstract).  Walker further discloses a “Yahoo!” web page displays content field 110 (main region) and ads 115 (banner region), and both content 110 and ads 115 are displayed in the same direction (Figure 1A and paragraphs [0032]-[0033]).  Walker further discloses the content field 100 includes different sub regions such as sub regions 151-165, and ads 115 includes different ads 152-169, and the sub regions 151-165 and ads 152-169 are displayed in the same direction but different with both content 110 and ads 115 (Figure 1F and paragraphs [0045]-[0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing dated of the claimed invention, to modify the system of Chaland to include the first region is a main region including one or more sub-webpages and the second region is a banner region including advertising content, the one or more sub-webpages included in the main region and pieces of the advertising content included in the banner region are arranged in the same direction as each other, and the main region and the banner region are arranged with respect to each other in a different direction than a direction that the one or more sub-webpages included in the main region and the pieces of the advertising content included in the banner region are arranged, as taught by Walker, for the purpose of providing building web sites based on specific subjects to bring Internet traffic to such sites and increase advertising opportunities to such sites. 

Claims 17-18 are method and computer device claims, respectively.  Claims 17-18 contain similar limitations of claim 16.  Therefore, claims 17-18 are rejected under the same rationale.

As to dependent claim 19, Chaland, however, does not explicitly disclose wherein the first region is a main region including one or more sub-webpages and the second region is a banner region including advertising content, and the processor is configured to provide in the second region of the webpage advertising content which is searched based on the action of the user terminal detected in the first region.
In the same field of endeavor, Walker discloses providing automatic systems and methods for creating a web site based on an emerging subject, which is also a search keyword, by analyzing search activities or data of Internet users of a popular Internet search engine, and analysis of search activity data of the Internet search engine can also provide search keywords that are most related to the emerging subject, and Internet sites with content relevant to the emerging subject (Abstract).  Walker further discloses a “Yahoo!” web page displays content field 110 (main region) and ads 115 (banner region), and both content 110 and ads 115 are displayed in the same direction (Figure 1A and paragraphs [0032]-[0033]).  Walker further discloses in Figures 1A, 1B, 1E and 1F and paragraphs [0041]-[0045] that when a user search for “Cosplay” in the box 101 of Figure 1B, and a website with “Cosplay” hyperlink is displayed (see Figure 1E), and when a user clicks on the “Cosplay” hyperlink, a website 150 shown in Figure 1F, where is the content of “Cosplay” is displayed in one region including sub-regions 151-165 and ads are displayed in a next region including different ads.
It would have been obvious to one of ordinary skill in the art, before the effective filing dated of the claimed invention, to modify the system of Chaland to include the first region is a main region including one or more sub-webpages and the second region is a banner region including advertising content, and the processor is configured to provide in the second region of the webpage advertising content which is searched based on the action of the user terminal detected in the first region, as taught by Walker, for the purpose of providing building web sites based on specific subjects to bring Internet traffic to such sites and increase advertising opportunities to such sites. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chaland as applied to claims 1-15 above, and further in view of Harris et al. (Harris), US Patent Application Publication Number US 2004/0034559.

As to dependent claim 20, Chaland, however, does not explicitly disclose wherein a scrollable direction of the first region and a scrollable direction of the second region are identical to each other, and the first region and the second region are arranged with respect to each other in a different direction of the scrollable directions of the first and second regions.
	In the same field of endeavor, Harris discloses in Figure 2B and paragraph [0030], which shows a web page displayed on a split-screen format, wherein content of a web page is displayed on the left region and advertisements are displayed on the right region, and each of the regions has its own scrollbar, and a user can use the scrollbars in the split-screen format in any direction.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chaland to include a scrollable direction of the first region and a scrollable direction of the second region are identical to each other, and the first region and the second region are arranged with respect to each other in a different direction of the scrollable directions of the first and second regions, for the purpose of providing a friendly user interface.

Response to Arguments
In the Remarks, Applicant argues that Chaland does not disclose each and every limitation recited in claim 1, for example, there is no disclosure in Chaland of “a webpage provider configured to provide to the user terminal the webpage including a first region and a second region arranged in a first direction in response to a request from the user terminal, wherein the first region includes pieces of first content arranged in a second direction crossing the first direction, and the second region includes pieces of second content arranged in the second direction” as recited in claim 1 (emphasis added – from Applicant) – see page 8 of Remarks.
 
     In reply to this argument, Examiner disagrees because the Examiner interprets this limitation differently.  Claim 1 recites “a webpage provider configured to provide to the user terminal the webpage including a first region and a second region arranged in a first direction in response to a request from the user terminal, wherein the first region includes pieces of first content arranged in a second direction crossing the first direction, and the second region includes pieces of second content arranged in the second direction” (Examiner’s emphasis added).  In this case, Examiner’s interpreted that “first region” can be arranged in any direction since the claim does not clearly recite both a first region and a second region arranged in a first direction.  Since, with this interpretation, claim 1 is rejected under Chaland reference (please see the rejection above).

Applicant’s arguments and amendments filed on 11-19-2020 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 16-20 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., wherein the first region is a main region including one or more sub-webpages and the second region is a banner region including advertising content, the one or more sub-webpages included in the main region and pieces of the advertising content included in the banner region are arranged in the same direction as each other, and the main region and the banner region are arranged with respect to each other in a different direction than a direction that the one or more sub-webpages included in the main region and the pieces of the advertising content included in the banner region are arranged) to the claims which significantly affected the scope thereof.  Please see the rejection with newly prior art cited.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177